Exhibit (a)(1)(iii) NOTICE OF GUARANTEED DELIVERYFor Tender of Shares of Common Stockof NATIONAL INTERSTATE CORPORATION at$28.00 Net Per Shareby GREAT AMERICAN INSURANCE COMPANY a Wholly-Owned Subsidiary of AMERICAN FINANCIAL GROUP, INC. (Not to be used for signature guarantees) THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT 12:00 MIDNIGHT, EASTERN TIME, ON MARCH 6, 2014, UNLESS THE OFFER IS EXTENDED This Notice of Guaranteed Delivery, or a form substantially equivalent hereto, must be used to accept the Offer (as defined below) if certificates for Shares (as defined below) are not immediately available, if the procedure for book-entry transfer cannot be completed on a timely basis or if time will not permit all required documents to reach American Stock Transfer & Trust Company, LLC (the Depositary ) on or prior to the Expiration Date, which is 12:00 Midnight, Eastern Time, on March 6, 2014, unless we extend the period of time for which the Offer is open, in which case the Expiration Date will be the latest time and date on which the Offer, as so extended, expires. Note: This form may be delivered by hand, transmitted by facsimile transmission or mailed (to the Depositary). See The OfferSection 3. Procedures for Accepting the Offer and Tendering Shares of the Offer to Purchase (as defined below). The Depositary for the Offer is:
